Citation Nr: 1734290	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability manifested by leg cramps.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from September 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA RO.

This appeal was previously before the Board in April 2014, when it remanded the Veteran's claim in order to obtain additional medical evidence.  As is discussed in greater detail below, additional VA treatment records were obtained, and the Veteran underwent a VA examination in June 2014 (with an additional etiological opinion rendered in May 2015).  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In December 2014, the Board also remanded the issue of entitlement to service connection for headaches.  A March 2015 rating decision granted service connection for headaches.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for headaches is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).



FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran's bilateral lower extremity disability manifested by leg cramps began during her military service, was caused by her service, or has been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral lower extremity disability manifested by leg cramps have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in correspondence dated September 2008, and neither the Veteran nor her representative has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  The Veteran was provided with an examination addressing her leg cramps in June 2014, and a supplemental opinion addressing the etiology of the Veteran's leg cramps was rendered in May 2015.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, noted her current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board finds these opinions to be adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In March 2011, the Veteran requested a hearing before the Board, and a hearing was scheduled to occur in July 2012.  The Veteran failed to report to the hearing.  The Board considers the Veteran's request for such a hearing to have been withdrawn because she has not requested that the hearing be rescheduled.  38 C.F.R. § 20.704 (2016).  The Board otherwise finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Turning to the facts in this case, in February 1987, the Veteran complained of a two-day history of a right leg injury, and the Veteran was assessed with a contusion of the thigh.  In November 1987, the Veteran complained of painful swelling in her feet.  In December 1987, the Veteran was noted to be 33 weeks pregnant and had 3+ pitting edema in the extremities.  The Veteran was diagnosed with edema of pregnancy.  In a September 1989 pregnancy follow-up appointment, the Veteran complained of pain in her right flank and leg.  The Veteran was assessed with sciatica.  In September 1990, the Veteran complained of experiencing cramps in her legs; in the Veteran's September 1990 separation examination, however, the Veteran's vascular system and lower extremities were noted to be normal.  

Following the Veteran's separation from service, in April 2006, the Veteran denied experiencing any symptoms in her lower extremities.  The Veteran filed a claim of entitlement to service connection in August 2008.  In February 2009, the Veteran complained of swelling in her legs.  In January 2010, the Veteran reported that leg swelling prevented her from walking and slight swelling was noted in the Veteran's extremities.  The Veteran underwent a VA examination in August 2010, at which time the examiner noted that the Veteran took prescription medications to treat her high blood pressure, which resulted in the side effect of leg edema.  Reflex and motor examinations of the Veteran's lower extremities were normal.  

The Veteran underwent a VA examination in June 2014, at which time the examiner diagnosed the Veteran with chronic venous insufficiency, which manifested in leg cramps.  The examiner indicated that the Veteran had asymptomatic varicose veins and fatigue in the legs after prolonged walking.  The Veteran occasionally used a cane due to knee pain.  The examiner was unable to perform ankle/brachial index testing because the Veteran was unable to return for such appointment.  Venous Doppler test showed deep vein valve reflex of the bilateral common femoral veins, deep femoral veins, and popliteal veins.  The Veteran had an incompetent bilateral saphenofemoral junctions.  The Veteran's vascular disability had a mild-to-moderate impact on the Veteran's activities, especially when the Veteran experienced episodes of lower extremity cramping.  

The examiner opined that it was less likely than not that the Veteran's leg cramps were related to, or aggravated by, the Veteran's service-connected hypertension.  As a rationale for this opinion, the examiner noted that the symptoms associated with the Veteran's diagnosed chronic venous insufficiency could include lower extremity tingling, burning, aching, pain, tightness, skin irritation, heaviness, swelling, fatigue, or muscle cramps.  The examiner found that neither hypertension nor hypertensive cardiovascular disease was associated with the development of leg cramping.  Furthermore, the examiner noted that the cause of the Veteran's leg cramps was venous in origin rather than arterial or arteriosclerotic.  The examiner noted that leg edema was a common side effect of the prescription medication Amlodipine, which the Veteran took in treatment of her hypertension.  The examiner found, however, that leg edema was not a cause of leg cramping, and instead found it to be more likely that the Veteran's leg cramping was related to her chronic venous insufficiency.  

The Veteran underwent a neurological examination in June 2014, at which time the Veteran indicated that when she returned from a trip in 2000, she experienced episodes in which both knees gave way.  The Veteran indicated that she experienced "charley horse" cramping in the right leg up to two times monthly, with each episode lasting for a few minutes.  The Veteran indicated that she had experienced swelling in her legs.  The Veteran otherwise had no symptoms attributable to a peripheral nerve condition, and the examiner indicated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  

In a May 2015 supplemental opinion addressing the question of a direct connection between the Veteran's service and her chronic venous insufficiency, an examiner found that it was less likely than not that the Veteran's leg cramping was related to her active duty service.  As a rationale for this opinion, the examiner noted that the Veteran's February 1987 injury involved the Veteran's right thigh; the examiner noted that that Veteran currently complained of cramping in the lower legs, rather than her thighs.  The examiner further noted that the Veteran received no other in-service treatment addressing the Veteran's right thigh injury.  The examiner noted that the Veteran's September 1990 separation examination was normal, without mention of chronic venous insufficiency or other chronic diagnoses affecting the lower extremities.  The examiner found that the February 1987 injury was acute and transitory, was treated adequately, and which healed without developing into a chronic disability.  Furthermore, the examiner noted that while the in-service contusion injury involved only the Veteran's right thigh, the Veteran's chronic venous insufficiency affected the bilateral lower extremities.  Conditions attributable to past trauma are usually on the same side as the part that was injured.  The examiner indicated that Doppler testing showed that the Veteran's left extremity was more severely affected than the right extremity.  Therefore, the examiner found that the Veteran's bilateral leg cramps, which were secondary to chronic venous insufficiency, were less likely than not due to or related to her in-service right thigh contusion or any other event, illness, or injury in-service.

Turning to an evaluation of these facts, the record shows that the Veteran has a current disability resulting in leg cramps: chronic venous insufficiency.  The record further shows that the Veteran experienced an in-service event or injury relating to her lower extremities and the Veteran is service connected for hypertensive cardiovascular disease.  Thus, the record shows a current disability, an in-service event, and a service-connected disability.  What remains to be demonstrated, however, is a relationship between the Veteran's current disability and either her military service or her service-connected hypertension disability.

The medical evidence weighs against a finding that the Veteran's leg cramps are related to her service.  The June 2014 examiner, upon consideration of the evidence of the record, was unable to find that the Veteran's service-connected hypertension caused or aggravated her leg cramp disability.  The May 2015 examiner, upon consideration of the evidence of the record, was unable to associate the Veteran's leg cramps with her active service.  The Board otherwise cannot find clinical evidence connecting the Veteran's leg cramps with either her active duty service or her service-connected hypertension.  

To the extent that the Veteran believes that her leg cramps are related to her service or to her service-connected hypertension, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms of leg cramping.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of leg cramping, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's leg cramping is related either to her service or to her service-connected hypertension, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, because such evidence was provided by medical professionals and concerned the functioning of the Veteran's vascular system, something that is not readily perceivable by the use of a person's senses.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral lower extremity disability manifested by leg cramps.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral lower extremity disability manifested by leg cramps is denied.  



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


